Citation Nr: 1738524	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, status post coronary artery bypass graft (CABG), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left leg blockage, status post surgery, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972 and from March 1973 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board acknowledges that, prior to issuance of the February 2010 rating decision that is currently on appeal, the RO issued two rating decisions that denied entitlement to service connection for hypertension and which became final.  However additional, relevant service treatment records have been associated with the claims file since those prior final denials.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2017), the Veteran's current claim of entitlement to service connection for hypertension will be evaluated de novo as an original claim and has been characterized on the title page accordingly.

The issues of entitlement to service connection for heart disease and a left leg blockage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran is seeking service connection for hypertension, which he asserts had its onset during his period of active duty service.  Following review of the record, the Board finds that service connection for hypertension is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for chronic diseases must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A current diagnosis of hypertension, managed by medication, is confirmed by the evidence of record.  As a current disability has been established, the remaining question is whether that condition is related to service.  Although there is no evidence of record providing a medical nexus between the Veteran's current hypertension and service, the Board finds that, with resolution of reasonable doubt in his favor, the evidence reflects that his hypertension was either reliably diagnosed in service or, if not, manifested within one year of his discharge such that service connection is warranted on that basis.  See 38 C.F.R. § 3.303(b) (2017); Walker, 708 F.3d at 1335.

The Veteran's service treatment records (STRs) document multiple blood pressure readings that include diastolic pressures of 90mm. or greater, but those readings were not obtained in the manner required to verify a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (providing, in pertinent part, that hypertension means that the diastolic blood pressure is predominantly 90mm. or greater and that hypertension must be confirmed by readings taken two or more times on at least three different days).  Nevertheless, the Board notes that the Veteran's STRs do include a December 1990 flight evaluation on which a clinician noted "BP HTN" after documenting blood pressure readings of 158/110, 140/100, and 138/96 during one day.

Elevated blood pressure readings were also documented shortly after the Veteran's discharge from service, and he began taking medication for hypertension less than a year and a half after his discharge.  Specifically, although it is slightly illegible, a reading that was taken during an October 1991 VA examination appears to note blood pressure of 144/92.  In November 1992, the Veteran presented to a VA facility with a chief complaint of elevated blood pressure.  The clinician documented blood pressure of 162/100, diagnosed the Veteran with hypertension, and prescribed hydrochlorothiazide (HCTZ).  During treatment in March 1994, the Veteran was noted to have a two-year history of hypertension for which he was taking HCTZ.  His hypertension was noted to be inadequately controlled, and additional medication was prescribed at that time.

Even if the December 1990 in-service notation of "BP HTN" and the multiple elevated blood pressure readings documented in the Veteran's STRs are insufficient to establish a reliable in-service diagnosis of hypertension, the Veteran was diagnosed with his current hypertension as early as November 1992.  Moreover, his presentation at that time-with a chief complaint of elevated blood pressure-suggests he was aware of the condition and had been monitoring it previously.  Notably, the Veteran testified during his Board hearing that he was diagnosed with hypertension in the late 1980s, and he is competent to report a diagnosis provided by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")  Also notable is the fact that a blood pressure reading similar to the November 1992 reading that prompted a clinician to prescribe the Veteran hypertension medication had been documented in December 1990.  In short, in light of the elevated blood pressure readings and the notation of "BP HTN" in the Veteran's STRs, the fact that he was initially prescribed hypertension medication less than one and a half years after his discharge, and the fact that he was apparently aware of and monitoring that condition prior to that time, it is reasonable to conclude that his hypertension manifested to a compensable degree, at the latest, within one year of his separation from service.  For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for hypertension have been met and that the Veteran's claim may be granted.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


ORDER

Service connection for hypertension is granted.


REMAND

Additional development is required prior to adjudication of the Veteran's claims of entitlement to service connection for heart disease and a left leg blockage.

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this instance, the medical evidence of record reflects that the Veteran has been diagnosed with heart disease and that he underwent a triple CABG in 1994.  He has asserted that his heart disease either arose during service or was caused or aggravated by his now service-connected hypertension.  In light of the medical evidence of record, the surgery he underwent only several years after his separation from service, and his assertion regarding a connection between his heart disease and hypertension, the Board finds that he should be afforded an initial VA examination prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

As the medical evidence of record suggests that the Veteran's pending claim of entitlement to service connection for heart disease will affect the outcome of his claim of entitlement to service connection for a left leg blockage, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Additionally, the Veteran's hearing testimony and the documents he submitted at that time suggest that some of his STRs may still be outstanding.  Thus, on remand, the AOJ should ensure that the Veteran's complete STRs have been associated with the claims file.

Finally, the Board will use this opportunity to associate any outstanding VA treatment records with the claims file and to give the Veteran an opportunity to identify any additional, private treatment records that may support his claims.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his claimed conditions that are not already of record.  Request any records properly identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

In addition, associate any outstanding VA treatment records with the claims file.

2.  Ensure that the Veteran's complete STRs have been associated with the claims file.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his heart disease.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current heart disease first manifested during service or within a year following service; or that it is otherwise related to service?  Please explain why or why not, specifically discussing the significance of (1) a March 1988 treadmill stress test that was "abnormal non-diagnostic," but suggestive of ischemia; (2) the ordering of cardiac catheterization following the March 1988 treadmill stress test (which, based on the evidence currently before the Board, was never performed); and (3) the 1994 diagnosis of severe three-vessel coronary artery disease that presented asymptomatically aside from a decrease in activity level over the year prior.

(b) If the Veteran's heart disease is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected hypertension?  Please explain why or why not.

(c) If the Veteran's heart disease is not caused by his service-connected hypertension, is it at least as likely as not (50 percent probability or more) that it has been aggravated by his hypertension?  Please explain why or why not.

If you find that the Veteran's heart disease has been aggravated by his hypertension, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

(d) In addition to responding to the foregoing questions, please discuss whether the Veteran's ongoing heart disease and the left leg blockage for which he underwent surgical treatment in 2005 and 2006 are related to the same disease process.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, to include obtaining an examination to address the etiology of the Veteran's left leg blockage if deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


